Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Van Curen et al. (2020/0015456).
For claim 1, Van Curen et al. teach a method for stimulus control of a dog utilizing operant conditioning which includes: providing apparatus for selectively generating a vibration; providing apparatus for positioning the apparatus for selectively generating a vibration against the dog’s underbelly intermediate the front legs and the rear legs; providing apparatus for selectively causing the apparatus for selectively generating a vibration to vibrate to stimulate the dog to stop selected undesirable behavior, and preventing the apparatus from selectively generating a vibration when the dog is not behaving in an undesirable manner (see [0026],[0027],[0030],[0031]).
For claim 2, Van Curen et al. teach behaviors selected from the group consisting of barking, chasing cars, leash pulling, biting, bullying, jumping, and digging (see [0002],[0013],[0026]).
For claim 3, Van Curen et al. teach wherein the step of providing apparatus for selectively causing the apparatus for selectively generating a vibration to vibrate to stimulate the dog to stop selected undesirable behavior includes a Bluetooth control (see [0033]).
For claim 4, Van Curen et al. teach wherein the step of providing apparatus for selectively causing the apparatus for selectively generating a vibration to vibrate to stimulate the dog to stop selected undesirable behavior includes a Wi-Fi control (see [0033]).
For claim 5, Van Curen et al. teach wherein the step of providing apparatus for positioning the apparatus for selectively generating a vibration against the dog’s underbelly intermediate the front legs and the rear legs includes providing apparatus having selectively variable amplitude (see [0026],[0027],[0030],[0031],[0032],[0046]; note that the controller (130) can be used to variably control the intensity and/or amplitude of the stimulus (see [0032],[0046] especially)).
For claim 6, Van Curen et al. teach wherein the step of providing apparatus for positioning the apparatus for selectively generating a vibration against the dog’s underbelly intermediate the front legs and the rear legs includes providing apparatus having selectively variable frequency (see [0026],[0027],[0030],[0031],[0032],[0046]; note that the controller (130) can be used to variably control the intensity and/or frequency of the stimulus (see [0032],[0046] especially)).
For claim 7, Van Curen et al. teach wherein the step of providing apparatus for positioning the apparatus for selectively generating a vibration against the dog’s underbelly intermediate the front legs and the rear legs includes providing apparatus having selectively variable acceleration (see [0026],[0027],[0030],[0031],[0032],[0046]; note that the controller (130) can be used to variably control the intensity and/or acceleration of the stimulus (see [0032],[0046] especially)).
For claim 8, Van Curen et al. teach wherein the step of providing apparatus for positioning the apparatus for selectively generating a vibration against the dog’s underbelly intermediate the front legs and the rear legs includes providing apparatus having a vibration selected from the group consisting of continuous vibration and pulsed vibration (see [0026],[0027],[0030],[0031],[0032],[0046]; note that the controller (130) can be used to control the intensity (i.e., continuous and/or pulsed) of the stimulus (see [0032],[0046] especially)).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Curen et al. (2020/0015456).
For claim 9, as described above, Van Curen et al. further teach wherein the step of providing apparatus for positioning the apparatus for selectively generating a vibration against the dog’s underbelly intermediate the front legs and the rear legs (see [0026],[0027],[0030],[0031]) includes providing a container (111) for enclosing a vibrator (see Figure 1 for example).  However, Van Curen et al. lack at least a part thereof made of silicone to limit sliding on the body of the dog.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Van Curen et al. so as to include the use of silicone, since using another type of material is considered as a matter of design choice depended on its suitability for the intended use and/or the availability of the material, wherein no stated problem is solved or any new or unexpected result achieved, since it appears that the invention would perform equally well with the type of material used in Van Curen et al..  
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Hung et al. teach a pet training system having a vibrating alarm attached to the pet body.
	The prior art Turner (US 9883656) teaches a pet training system having a vibrating rib alarm attached to the pet body.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644